LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Financial Statements Nine months ended December 31, 2009 (Unaudited) 1 Notice to Readers The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management and approved by the Board of Directors of the Company. These interim financial statements have not been reviewed by the Company’s independent auditor. 2 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheets In Canadian Dollars (Unaudited December 31, 2009 March 31, 2009 (Audited) ASSETS Current Cash $ 2,722,460 $ 295,736 Accounts receivable and prepaid expenses 26,713 125,762 Investments (Note 5) 15,156 12,697 Total Current Assets 2,764,329 434,195 Due from related party (Note 11) 33,133 5,564 Reclamation deposits (Note 6) 32,629 32,629 Mineral properties (Note7) 2,218,109 1,304,398 Equipment (Note 9) 4,856 3,258 Total Assets $ 5,053,056 $ 1,780,044 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ 61,195 $ 77,170 Due to related parties (Note 11) 170,163 125,895 Total Current Liabilities 231,358 203,065 SHAREHOLDERS’ EQUITY Capital stock (Note 10) 25,626,323 22,941,591 Contributed surplus 1,359,762 453,509 Accumulated other comprehensive income (loss) (14,317 ) (16,776 ) Deficit (22,150,070 ) (21,801,345 ) Total Shareholders’ Equity 4,821,698 1,576,979 Total Liabilities and Shareholders’ Equity $ 5,053,056 $ 1,780,044 Nature of Operations and Going Concern (Note 1) Commitments (Note 13) Subsequent Event (Note 15) Approved on behalf of the Board: “Louis Wolfin” …Director Louis Wolfin “Ron Tremblay” …Director Ron Tremblay The accompanying notes are an integral part of these interim financial statements 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheets In Canadian Dollars (Unaudited Three months ended December 31, Nine months ended December 31, 2009 2008 2009 2008 Expenses Consulting and management fees $ 13,500 $ 7,500 $ 36,500 $ 23,100 Listing and filing fees 5,995 8,299 14,135 16,454 General exploration - 24,956 1,078 30,156 Office occupancy and miscellaneous 23,675 6,063 38,649 22,277 Professional fees 6,748 1,176 8,696 11,456 Salaries and benefits 10,857 11,862 33,233 36,853 Shareholder relations and promotion 61,326 9,620 98,993 42,199 Stock-based compensation (Note 10(d)) 7,348 - 48,983 6,646 Travel 36,486 8,783 69,803 44,847 Loss Before Other Items (165,935 ) (78,259 ) (350,073 ) (233,988 ) Other Items Interest income 365 3,868 544 6,870 Foreign exchange gain (loss) (8,577 ) (165 ) 804 (192 ) Net Loss for the Period (174,147 ) (74,556 ) (348,725 ) (227,310 ) Other Comprehensive Income Unrealized gain (loss) on investment securities (Note 5) (3,070 ) (15,386 ) 2,459 (21,942 ) Total Comprehensive Loss $ (177,217 ) $ (89,942 ) $ (346,266 ) $ (249,252 ) Loss Per Share, Basic and Diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted Average Number of Common Shares Outstanding 56,197,635 45,389,483 53,478,028 45,302,028 The accompanying notes are an integral part of these interim financial statements 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheets In Canadian Dollars (Unaudited Number of Common Shares Capital Stock Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, March 31, 2008 44,239,483 $ 22,620,793 $ 350,949 $ (21,470,523 ) $ 1,592 $ 1,502,811 Common shares issued for cash: Private placement (Note 10(b)) 5,000,000 145,348 104,652 - - 250,000 Share issuance costs (Note 10(b)) - (2,000 ) - - - (2,000 ) Exercise of stock options (Note10(b)) 150,000 15,000 - - - 15,000 Exercise of warrants (Note10(b)) 1,000,000 150,000 - - - 150,000 Fair value of stock option exercised - 12,450 (12,450 ) - - - Stock-based compensation (Note 10(d)) - - 10,358 - - 10,358 Net loss for the year - - - (330,822 ) - (330,822 ) Unrealized loss on investment securities - (18,368 ) (18,368 ) Balance, March 31, 2009 50,389,483 $ 22,941,591 $ 453,509 $ (21,801,345 ) $ (16,776 ) $ 1,576,979 Common shares issued for cash: Private placement (Note 10(b)) 5,000,000 650,203 149,797 - - 800,000 Private placement (Note 10(b)) 6,738,898 1,729,950 628,664 2,358,614 Share issuance costs (Note 10(b)) (410,021 ) 136,158 - - (273,863 ) Exercise of stock options (Note10(b)) 650,000 97,250 - - - 97,250 Exercise of warrants (Note10(b)) 1,600,000 560,000 - - - 560,000 Fair value of stock option exercised - 57,349 (57,349 ) - - - Stock-based compensation (Note 10(d)) - - 48,983 - - 48,983 Net loss for the period - - - (348,725 ) - (348,725 ) Unrealized loss on investment securities - 2,459 2,459 Balance, December 31, 2009 64,378,381 $ 25,626,323 $ 1,359,762 $ (22,150,070 ) $ (14,317 ) $ 4,821,698 The accompanying notes are an integral part of these interim financial statements 5 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheets In Canadian Dollars (Unaudited Three months ended December 31, Nine months ended December 31, 2009 2008 2009 2008 Operating Activities Net loss $ (174,147 ) $ (74,556 ) $ (348,725 ) $ (227,310 ) Items not involving cash Amortization 332 204 658 612 Stock-based compensation 7,348 - 48,983 6,646 (166,467 ) (74,352 ) (299,084 ) (220,052 ) Changes in non-cash working capital items: Accounts receivable and prepaid expenses (4,697 ) 3,122 99,049 30,970 Accounts payable and accrued liabilities 18,624 (16,207 ) (15,975 ) (91,383 ) Due from (to) related parties 31,562 33,810 16,699 42,415 Cash Used in Operating Activities (120,978 ) (53,627 ) (199,311 ) (238,050 ) Investing Activity Mineral properties exploration expenditures incurred (277,135 ) 17,071 (913,711 ) 13,161 Purchase of equipment (2,256 ) - (2,256 ) - Cash Used in Investing Activity (279,391 ) 17,071 (915,967 ) 13,161 Financing Activity Issue of capital stock for cash, net of issuance costs 2,789,688 - 3,542,002 165,000 Cash Provided by Financing Activity 2,789,688 - 3,542,002 165,000 Inflow (Outflow) of Cash 2,389,319 (36,556 ) 2,426,724 (59,889 ) Cash, Beginning of Year 333,141 197,997 295,736 221,330 Cash, End of Year $ 2,722,460 $ 161,441 $ 2,722,460 $ 161,441 The accompanying notes are an integral part of these interim financial statements 6 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheets In Canadian Dollars (Unaudited 1.NATURE OF OPERATIONS AND GOING CONCERN Levon Resources Ltd. (the “Company”) was incorporated under the laws of British Columbia on April 9, 1965.The Company is an exploration stage public company whose principal business activities are the exploration for and development of natural mineral properties. There have been no significant revenues generated from these activities to date. The Company is in the exploration stage. The investment in and expenditures on the mineral properties comprise a significant portion of the Company’s assets. The recoverability of amounts shown for mineral property interests and related deferred costs and the Company’s ability to continue as a going concern are dependent upon the continued support from its shareholders, the discovery of economically recoverable reserves, and the ability of the Company to obtain the financing necessary to complete development and achieve profitable operations in the future. The outcome of these matters cannot be predicted at this time. These interim financial statements do not reflect any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business. As at
